Citation Nr: 0920621	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral blepharitis and right pterygium, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and G.W.


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

The Veteran presented testimony before the undersigned in 
March 2008.  A transcript of this hearing has been associated 
with his VA claims folder.  At the hearing, the case was 
advanced on the Board's docket due to the Veteran's advanced 
age.  See Board Hearing Tr. at 3; 38 C.F.R. § 20.900(c) 
(2008).

The Board subsequently remanded the case for additional 
development in May 2008.  That development having been 
completed, the case is now once again before the Board.


FINDING OF FACT

The Veteran's service-connected bilateral blepharitis and 
right pterygium is manifested by visual acuity of no worse 
than 20/50 bilaterally.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral blepharitis and right pterygium have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6018, 6034, 6061-6079 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's contention that the 
symptomatology associated with his service-connected 
bilateral blepharitis and right pterygium is more severe than 
that contemplated by the currently-assigned 10 percent 
rating.  The Veteran specifically maintains that this 
disability has resulted in blurred vision and diplopia.

The Board will first discuss VA's compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) before addressing the merits of 
the appeal.

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008).  The VCAA notice requirements apply to all five 
elements of a claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, claims for an increased disability rating have 
particular requirements.  At a minimum, VA must notify the 
claimant that, to substantiate an increased rating, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Id.

VCAA letters were sent to the Veteran in March 2006, August 
2008, and March 2009 which, taken together, satisfy VA's 
notice obligations.  These letters advised the Veteran of 
what evidence was required to substantiate his claim, and 
outlined his duties and those of VA with respect to obtaining 
relevant evidence.  Additionally, the March 2009 letter 
specifically outlined the requirements needed to obtain a 
higher rating under Diagnostic Codes 6018 and 6061-6079.  The 
same letter advised the Veteran to submit evidence showing 
the effect of his disability on "employment and daily 
life."  Moreover, pursuant to Dingess, the August 2008 
letter described how VA assigns an effective date for 
disability ratings.

With respect to the timing of the notice letters, the Board 
acknowledges that the August 2008 and March 2009 letters were 
issued following initial adjudication of the Veteran's 
increased-rating claim.  However, the claim was readjudicated 
in a May 2009 Supplemental Statement of the Case (SSOC), 
thereby curing any timing defect.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377 (2006) (noting that VCAA timing defects 
can be cured by readjudication following issuance of 
compliant notice).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and obtained, 
to the extent possible.  The evidence of record includes both 
VA and private outpatient treatment records; the report of a 
VA eye examination dated in April 2006; and multiple 
statements from the Veteran together with a copy of his Board 
hearing transcript.  The Veteran and his representative have 
not identified any other outstanding relevant evidence.

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Rating for Bilateral Blepharitis and Right Pterygium

The Veteran was initially granted service connection for 
bilateral blepharitis and right pterygium in an April 1952 
rating decision.  A 10 percent rating was assigned, which was 
continued in an April 1957 rating decision.  In February 
2006, the Veteran initiated a claim for an increased rating 
for his eye.  He underwent a VA examination in April 2006, 
and was diagnosed with "[m]ild blepharitis with mild dry eye 
syndrome, not requiring treatment, not symptomatic or 
decrease in the vision."

"Blepharitis" is defined as "[i]nflammation of the 
eyelids."  Stedman's Medical Dictionary 212 (27th ed. 2000).  
"Pterygium" is defined as a "fleshy mass of thickened 
conjunctiva that grows over part of the cornea."  Merriam-
Webster's Collegiate Dictionary 1005 (11th ed. 2003).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Veteran's bilateral blepharitis and right pterygium is 
currently rated by analogy under Diagnostic Code 6018, 
relating to chronic conjunctivitis.  The 10 percent rating 
currently assigned represents the highest rating available 
under that diagnostic code.  

The Board has also considered rating the Veteran's 
blepharitis and pterygium under another diagnostic code.  
None, however, would result in a higher rating.  

Given the Veteran's pterygium diagnosis, Diagnostic Code 6034 
is potentially applicable as that diagnostic code 
specifically addresses the condition.  Diagnostic Code 6034 
provides that pterygium is to be rated as loss of vision.  
Loss of visual acuity is in turn rated under Diagnostic Codes 
6061-6079.  The best distant vision obtainable after best 
correction by glasses will be the basis of the rating 
assigned under that diagnostic code.  See 38 C.F.R. § 4.75 
(2008).  

Although multiple visual acuity measurements have been 
recorded in the Veteran's outpatient treatment records and on 
VA examination, the most compromised measurement is 20/50 
bilaterally.  Such is congruent with a 10 percent rating.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008).  While 
the Veteran's private treatment records note at least one 
higher measurement, such represented the Veteran's 
uncorrected vision.  The bilateral 20/50 measurement outlined 
above, however, was taken while the Veteran was wearing 
glasses, as denoted by the abbreviation "CC" above the 
measurement (the higher measurement was annotated with 
"SC," denoting uncorrected vision).  See Neil M. Davis, 
Medical Abbreviations 69, 279 (11th ed. 2003).  As noted 
above, ratings based on visual acuity are assigned based on 
corrected vision.  See 38 C.F.R. § 4.75 (2008).  As such, 
rating the Veteran under Diagnostic Codes 6034 and 6061-6079 
would not result in a higher rating than the 10 percent 
currently assigned.

The Board has also considered whether Diagnostic Code 6032, 
regarding loss of a portion of the eyelids, is appropriate.  
Although, as noted above, blepharitis, is generally 
associated with eyelid inflammation, the medical record does 
not indicate that the Veteran's eye condition has resulted in 
any loss of eyelid tissue.  Diagnostic Code 6032 is therefore 
not appropriate.

In short, a rating in excess of 10 percent is not warranted 
under Diagnostic Codes 6018, 6032, 6034, or 6061-6079.  None 
of the other diagnostic codes relating to the eye are 
applicable to the Veteran's service-connected eye disability 
and neither the Veteran nor his representative have suggested 
that an alternative diagnostic code be used.  Moreover, 
because the criteria for a rating in excess of 10 percent 
have not been met for any relevant period, a higher 
"staged" rating is not appropriate.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board also notes that the rating criteria for the eye 
were recently amended.  However, these amendments are only 
applicable to claims filed on or after December 10, 2008.  
See 73 Fed. Reg. 66543, 66544 (Nov. 10 2008).  Because the 
Veteran's increased-rating claim was filed well before that 
date, the revised rating criteria for the eye do not apply to 
the instant case.

Lastly, the Board has considered whether referral for an 
extraschedular rating is appropriate.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1).  Related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization".  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step - a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's symptoms primarily involve mild 
vision loss.  Such impairment is contemplated by the rating 
criteria.  The rating criteria therefore reasonably describe 
the Veteran's disability.  The Veteran's service-connected 
blepharitis and pterygium has also not resulted in frequent 
hospitalization.  Treatment has primarily been conducted on 
an outpatient basis.  Moreover, marked interference has not 
been shown.  Hence, referral for consideration of an 
extraschedular rating is not warranted.  In summary, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for bilateral blepharitis and right pterygium, 
and the appeal is denied.  


ORDER

An evaluation in excess of 10 percent for bilateral 
blepharitis and right pterygium is denied.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


